DETAILED ACTION
Election/Restrictions
The application contains claims directed to the following patentably distinct species of the claimed invention:
Species I: an embodiment in which the liquid-cooling channel is in direct contact with the rear surface of the die (e.g., Fig. 2, Fig. 5);
Species II: an embodiment in which the liquid-cooling channel is not in direct contact with the rear surface of the die (e.g., Fig. 7, Fig. 9, Fig. 12).
Further, if Species I or Species II is elected, then at least one of the subspecies below is applied. This application contains claims directed to the following patentably distinct subspecies.
Subspecies A: an embodiment in which the liquid inlet and the liquid outlet are disposed in an upper surface of the cover plate;
Subspecies B: an embodiment in which the liquid inlet and the liquid outlet are disposed in at least one of the four walls of the lid.
The species (subspecies) are independent or distinct because they have different degrees of heat dissipation, which leads to different thermal performances and reliabilities of the semiconductor package, for example. In addition, these species (subspecies) are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (subspecies), or a single grouping of patentably indistinct species (subspecies), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species (subspecies) as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species (subspecies) due to their mutually exclusive characteristics.
The species (subspecies) require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (subspecies) or a grouping of patentably indistinct species (subspecies) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species (subspecies) or grouping of patentably indistinct species (subspecies), including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species (subspecies) requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species (subspecies) or grouping of patentably indistinct species (subspecies).
Should applicant traverse on the ground that the species (subspecies), or groupings of patentably indistinct species (subspecies) from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species (subspecies) to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species (subspecies) unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species (subspecies).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species (subspecies) which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 1, 2022